Citation Nr: 0717710	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pelvic injury.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for hearing loss, 
including as secondary to migraine headaches.

4.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1965.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of July 2003, January 2004 and November 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The Board REMANDS the claims of entitlement to service 
connection for hearing loss, including as secondary to 
migraine headaches, and entitlement to an initial evaluation 
in excess of 10 percent for migraine headaches to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have residuals of a pelvic 
injury.

3.  A bilateral leg disorder is not related to the veteran's 
active service.




CONCLUSIONS OF LAW

1.  Residuals of a pelvic injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated March 2003 and May 
2004, before initially deciding those claims in rating 
decisions dated July 2003, January 2004 and November 2004.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice and another letter sent to the 
veteran in March 2005 also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the notice letters, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to that duty.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence and information.  

The content of the notice letters does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
has not, however, been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.
Rather, as explained below, service connection may not be 
granted in this case.
Therefore, any question relating to a disability rating or 
effective date to be assigned
a grant of service connection is moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service VA and 
private treatment records.  Since then, the veteran has not 
indicated that there is other information or evidence to 
secure in support of his claims.  The RO also afforded the 
veteran VA examinations in support of his claims, during 
which VA examiners discussed the presence and etiology of the 
claimed disorders.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
residuals of a pelvic injury and a bilateral leg disorder.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested one of these conditions to 
a degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Residuals of Pelvic Injury

During service, in August 1964, the veteran bumped his pelvis 
while being pinned between a wall and a truck.  This injury 
necessitated treatment by a medical professional, who noted 
tenderness over the veteran's pubis.  Testing, including 
x-rays and urinalysis, revealed no fracture or other 
abnormalities.  The veteran sought no treatment for pelvic 
complaints following the injury and, on separation 
examination conducted in April 1965, an examiner failed to 
note any residuals of the injury.

The veteran asserts that he still experiences problems 
secondary to the pelvic injury.  The veteran's representative 
argues that the veteran should not be penalized for the fact 
that, when he expressed pelvic complaints in service 
following the injury, no physician followed up by conducting 
more extensive testing.  The representative contends that, if 
such testing had been conducted, the results thereof would 
show that the pelvic injury was not acute and transitory.

Post-service medical records do not support the veteran's and 
his representative's contentions.  Rather, they show that, 
following discharge from service, the veteran sought VA and 
private outpatient treatment for multiple medical complaints, 
none involving the pelvis, and underwent VA examinations in 
support of this appeal, during which no examiner diagnosed 
residuals of a pelvic injury.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record diagnosing residuals of a pelvic injury.  Such 
assertions are insufficient to establish the existence of a 
current disability in this case as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran currently has residuals of a pelvic injury, the Board 
concludes that such a condition was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

B.  Bilateral Leg Disorder

Post-service VA treatment records and a report of VA 
examination conducted in May 2003 establish that, since 
service, the veteran has been diagnosed with bilateral hip 
arthralgia and peripheral vascular disease manifested by 
claudication.  The Board accepts these records as sufficient 
to establish that the veteran currently has a bilateral leg 
disorder.  The question is thus whether this disorder is 
related to the veteran's active service.  

According to the veteran's service medical records, the 
veteran sought treatment for bilateral leg pain, including in 
the calves, in 1962.  He indicated that he began to 
experience such pain while marching during basic training.  A 
medical professional noted no abnormalities and diagnosed no 
leg disorder.  On separation examination conducted in April 
1965, an examiner noted a normal clinical evaluation of the 
veteran's lower extremities.  

Following discharge from service, in May 2003, he underwent a 
VA examination, during which an examiner ruled out a 
relationship between any current bilateral leg disorder and 
the veteran's period of active service, including the 
documented leg complaint.  Thereafter, in 2004, the veteran 
sought VA treatment for leg complaints.  The examining 
physician did not relate these complaints to the veteran's 
active service.   

Again, the veteran's assertions represent the only evidence 
of record etiologically relating his current bilateral leg 
disorder to his period of active service.  Under Espiritu v. 
Derwinski, 2 Vet. App. at 494-95, such assertions are 
insufficient to establish the nexus element of a service 
connection claim.  In the absence of competent evidence 
relating the veteran's bilateral leg disorder to his active 
service, the Board concludes that such disorder was not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
such claim, it must be denied.


ORDER

Service connection for residuals of a pelvic injury is 
denied.

Service connection for a bilateral leg disorder is denied.


REMAND

The veteran also claims entitlement to service connection for 
hearing loss, including as secondary to migraine headaches, 
and entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.  Additional action is 
necessary before the Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal.  The VCAA requires VA to notify a claimant 
of the evidence necessary to substantiate a claim and assist 
him in obtaining such evidence.  In this case, with regard to 
the claims being remanded, VA has not provided the veteran 
adequate notice and assistance.  Therefore, any decision to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  The RO afforded the veteran VA examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  In such reports, examiners addressed whether the 
veteran's bilateral hearing loss was related to his in-
service head trauma and service-connected migraines.  They 
did not, however, discuss whether the hearing loss was due to 
the veteran's alleged in-service exposure to noise while 
serving as a vehicle mechanic/driver.  Given that the 
veteran's DD For 214 confirms that the veteran served as a 
vehicle mechanic, the duties of which might have exposed him 
to noise, a medical opinion addressing this contention must 
be obtained on remand.  

The veteran asserts in the alternative that his service-
connected migraines aggravate his hearing loss and that, 
therefore, service connection should be granted for the 
hearing loss under Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  A medical opinion addressing this 
contention must be obtained on remand.  

A medical opinion is also needed regarding the current level 
of impairment caused by the veteran's service-connected 
migraines.  Since the veteran underwent the most recent VA 
neurological examination, the veteran has submitted private 
medical evidence indicating that his headaches have worsened, 
necessitating more extensive treatment.  In addition, the 
veteran has asserted that his headaches have become more 
severe and are causing him to miss three days of work every 
one and a half months.  Further medical inquiry is necessary 
to determine the extent of any worsening of the veteran's 
service-connected migraines.

In addition, given the veteran's assertion that his headaches 
are interfering with his ability to work, it is necessary for 
VA to advise the veteran of the evidence needed to support 
such assertion and inform him whether he or VA is responsible 
for submitting such evidence.  

Finally, the RO provided the veteran notice on the claims 
being remanded during the course of this appeal.  However, 
this notice does not comply with the requirements of the law 
as found by the Court in Dingess/Hartman.  To ensure the 
veteran's due process rights, VA should provide the veteran 
more comprehensive notice on remand.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice on 
the claims being remanded, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.  Such notice should 
inform the veteran that he is responsible 
for submitting evidence, including from 
his employer(s), which substantiate his 
assertion that he misses three days of 
work every month and a half due to his 
service-connected headaches.  

2.  Afford the veteran a VA examination 
in support of his claim for service 
connection for hearing loss, including 
secondary to his service-connected 
migraine headaches.  Provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) record the veteran's 
reported history of in-service 
and post-service noise exposure 
and any use of hearing 
protection;

b) opine whether the veteran's 
hearing loss is at least as 
likely as not related to his 
in-service noise exposure while 
serving as a vehicle mechanic; 

c) if not, opine whether the 
veteran's service-connected 
migraines are aggravating his 
hearing loss; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  Afford the veteran a VA examination 
in support of his claim for a higher 
initial evaluation for migraine 
headaches.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) describe the severity of the 
veteran's headaches in terms of 
frequency of occurrence (how 
many times yearly) and effect 
on economic adaptability;  

b) note whether the veteran's 
migraine episodes represent 
prostrating attacks; 

c) if so, opine whether such 
attacks are completely 
prostrating and productive of 
severe economic inadaptability; 
and

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

4.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


